DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on 11/27/2019.
Claims 1-20 are currently pending and have been examined.

Allowable Subject Matter

Claims 5, 10, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement

The Information Disclosure Statement filed on 11/27/2019 has been considered. An initialed copy of the Form 1449 is enclosed herewith.










Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patent eligible subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  

Step 1: 
The claims recite a process, system, apparatus, article of manufacture, and/or a nontransitory storage medium with instructions, all of which are statutory categories.

Step 2A (prong 1):

Claim 1 (representative of claims 6 and 11):
The claim limitations are grouped as shown immediately following.  
a knowledge engine in communication with the processing unit, the knowledge engine to model an agreement as a smart contract, including: (Certain Methods Of Organizing Human Activity - commercial or legal interactions including agreements in the form of contracts, legal obligations; business relations or managing personal behavior or relationships or interactions between people including and following rules or instructions)
a resource manager to model a request for resources as a first computation model interface and capture reservation of resources in the first computation model interface; (Certain Methods Of Organizing Human Activity - commercial or legal interactions including agreements in the form of contracts, legal obligations; business relations or managing personal behavior or relationships or interactions between people including and following rules or instructions)
a service manager to model provision of services as a second computation model interface; (Certain Methods Of Organizing Human Activity - commercial or legal interactions including agreements in the form of contracts, legal obligations; business relations or managing personal behavior or relationships or interactions between people including and following rules or instructions)
a compatibility manager operatively coupled to the resource manager and the service manager, the compatibility manager to verify compatibility of the first computation model interface and the second computation model interface; (Certain Methods Of Organizing Human Activity - commercial or legal interactions including agreements in the form of contracts, legal obligations; business relations or managing personal behavior or relationships or interactions between people including and following rules or instructions)
a synchronizer operatively coupled to the compatibility manager, the synchronizer to synchronize input and output actions between the first and second computation model interfaces responsive to the compatibility verification, including the synchronizer to compose a smart contract as a third computation model interface to model negotiation of contractual terms, including the captured resources with the provision of services; (Certain Methods Of Organizing Human Activity - commercial or legal interactions including agreements in the form of contracts, legal obligations; business relations or managing personal behavior or relationships or interactions between people including and following rules or instructions)
a recordation manager to record the composed smart contract in an operatively coupled immutable venue. (Certain Methods Of Organizing Human Activity - commercial or legal interactions including agreements in the form of contracts, legal obligations; business relations or managing personal behavior or relationships or interactions between people including and following rules or instructions)
Additional dependent claims do not appear remedy the deficiency.

Step 2A (prong 2): 
Claim 1 (representative of claims 6 and 11):
…a processing unit operatively coupled to memory;
…a computer system
… a computer readable storage medium
… a computer program product
These remaining claim limitations are delineated as shown immediately preceding.  The abstract idea is not integrated into a practical application. There are no improvements to the functioning of a computer, other technology or technical field, a particular machine is not cited, nothing is transformed to a different state or thing, the abstract idea is not more than a drafting effort designed to monopolize the abstract idea. The claim merely uses a computer as a tool to perform the abstract idea, which is generally linked to a particular field of use, in this case, marketing and advertising.

Step 2B:
The claim limitations does not provide an Inventive Concept. The claim limitations do not recite additional elements that amount to significantly more that the abstract idea because the additional elements of the system comprising a computer processor, computer readable storage medium with instructions, and a memory configured to store information, each recited at a high level of generality in a computer network which only perform the universal computer functions of accessing, receiving, storing, and processing data, transmitting and presenting information. Taking the elements both individually and as an ordered combination, the function performed by the computer at each step of the process is purely orthodox. Using a computer to obtain and display data are some of the most basic functions of a computer. As shown, the individual limitations claimed are some of the most rudimentary functions of a computer. The technical solution described in this invention does not alter hardware structure or its routine, does not transform the character of the information being processed, does not identify a novel source or type of data, does not advance the functionality of a computer as a tool, and does not incorporate specific rules enabling the computer to accomplish innovative utilities. In summary, the individual step and/or component does no more than require a general computer to perform standard computer functions. 






Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Claims 1-4, 6-9, and 11-14 are rejected under U.S.C. 103 as being unpatentable over Smith et al. (US 2019/0349426 A1) hereinafter SMITH.

Claim 1:
SMITH as shown below discloses the following limitations:
a processing unit operatively coupled to memory; (see at least paragraphs 0323, 0325, 0718, 0735, 1111, 1112, 1126-1142)
a knowledge engine in communication with the processing unit, the knowledge engine to model an agreement as a smart contract, including: (see at least paragraphs 0323, 0325, 0718, 0735, 1111, 1112, 1126-1142)
a resource manager to model a request for resources as a first computation model interface and capture reservation of resources in the first computation model interface; (see at least paragraph 1608)
a service manager to model provision of services as a second computation model interface; (see at least paragraphs 1142, 1383)
a compatibility manager operatively coupled to the resource manager and the service manager, the compatibility manager to verify compatibility of the first computation model interface and the second computation model interface; (see at least paragraphs 0811, 1451)
a synchronizer operatively coupled to the compatibility manager, the synchronizer to synchronize input and output actions between the first and second computation model interfaces responsive to the compatibility verification, including the synchronizer to compose a smart contract as a third computation model interface to model negotiation of contractual terms, including the captured resources with the provision of services; (see at least paragraphs 0828, 1126, 1139, 1142, 1259, 1302, 1363, 1366, 1372, 1383)
a recordation manager to record the composed smart contract in an operatively coupled immutable venue. (see at least paragraphs 0828, 1126, 1139, 1142, 1259, 1302, 1363, 1366, 1372, 1383)
SMITH does not specifically disclose the above limitations in a single embodiment.  However,  in the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of SMITH because each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 2:
SMITH discloses the limitations as shown in the rejections above.  SMITH further discloses a transaction manager to present a transaction to the third computation model interface, and the transaction manager to leverage an immutable value corresponding to an entry in the immutable venue to process the transaction. See at least paragraph 0482.

Claim 3:
SMITH discloses the limitations as shown in the rejections above.  SMITH further discloses wherein leverage of the immutable venue to process the transaction includes the transaction manager to implement an action selected from the group consisting of: validate the presented transaction, monitor the presented transaction, and detect violation of the presented transaction, wherein violation detection further comprises the transaction manager to leverage the immutable venue to identify a violating party of the presented transaction.  See at least paragraph 0701 and 0709.





Claim 4:
SMITH discloses the limitations as shown in the rejections above.  SMITH further discloses wherein the smart contract is a Service Level Agreement (SLA), and further comprising the transaction manager to manage data migration according to the resources and services modeled in the SLA.  See at least paragraph 0300 and 1438.

Claims 6-9 and 11-14:
SMITH discloses the limitations as shown in the rejections of the claims above.  The Examiner finds that remaining claims 6-9 and 11-14 are not patentably distinct from claims 1-4, because the inventions in the claims are directed to related, indistinct products.  The related inventions would be distinct if: (1) the inventions as claimed were either not capable of use together or could have a materially different design, mode of operation, function, or effect; (2) the inventions did not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed were not obvious variants.  See MPEP § 806.05(j). Furthermore, the inventions as claimed encompass overlapping subject matter and are obvious variants that do not produce any new, meaningful, synergetic result that would render the claims novel.  Therefore, for the sake of clarity, the Examiner has grouped the rejections of claims 1-4, 6-9, and 11-14 accordingly using the same references and citations as above.  











CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
Tianyu Feng et al. “Smart contract model for complex reality transaction.” (2019).  Retrieved online 08/31/2022.  https://ieeexplore.ieee.org/stamp/stamp.jsp?arnumber=9826658
Chance.  “SMART CONTRACTS: LEGAL FRAMEWORK AND PROPOSED GUIDELINES FOR LAWMAKERS.” (October 2018). Retrieved online 08/31/2022. https://www.ebrd.com/documents/legal-reform/pdf-smart-contracts-legal-framework-and-proposed-guidelines-for-lawmakers.pdf
Shuai Wang et al. “Blockchain-Enabled Smart Contracts: Architecture, Applications, and Future Trends.” (November 2019).  Retrieved online 08/31/2022.  http://sokhcn.binhduong.gov.vn/ImageUpload/file/TTTK%20KCN/2019/Nguon%20tin%20KHCN/Blockchain_A3.pdf

Foreign Art:
SATO TATSUYA et al. “OPERATION MANAGEMENT METHOD, OPERATION MANAGEMENT SYSTEM, AND OPERATION MANAGEMENT PROGRAM.” (JP 2019/028525 A)
LI WEN TING et al. “METHOD AND SYSTEM FOR SECURING SMART CONTRACTS IN BLOCKCHAINS.” (JP 2019/083013 A)
ZHOU EN CE et al. “UNCERTAINTY FACTOR DETECTOR FOR SMART CONTRACT, METHOD AND STORAGE MEDIUM.” (JP 2020/042795 A)






Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)